DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/06/2021 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “average iLoad” in line 11 of the claim. This appears to mean “average load current (iLoad).  Appropriate correction is required. Claim 1 also recites the limitation “this first block contains the analog based SET filtering needed to reduce false SEL triggers” however this limitation comes after the period in line 19 of the claim and appears to be superfluous. This limitation should be removed.
Claim 3 is objected to because of the following informalities:  Claim 3 recites the limitation “greater than the step load current” in line 2 of the claim. This appears to mean “greater than a step load current”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Claim 6 recites the limitations “protection circuit of claim 4” in line 1 and “the average Load” in line 2 of the claim. This appears to mean “protection circuit of claim 5” and “the average load current (iLoad)”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Claim 7 recites the limitations “protection circuit of claim 5” in line 1 of the claim and “OFF” in line 3 of the claim.  This appears to mean “protection circuit of claim 6” and “off”.  Appropriate correction is required.
Claim 8 objected to because of the following informalities:  Claim 8 recites the limitation “protection circuit of claim 6” in line 1 of the claim. This appears to mean “protection circuit of claim 7”.  Appropriate correction is required.
Claim 9 objected to because of the following informalities:  Claim 9 recites the limitation “protection circuit of claim 7” in line 1 of the claim. This appears to mean “protection circuit of claim 8”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Claim 11 recites the limitation “average iLoad” in line 11 of the claim. This appears to mean “average load current (iLoad).  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  Claim 14 recites the limitations “from the analog circuitry” in line 2 of the claim and “generate the OFF command” in line 5 of the claim. This appears to mean “from  off command”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 us rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is unknown what “i50” is. The specification only mentions “i50” in 2 places in [0032], however the specification does not indicate what i50 stands for or how it is obtained.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-3, 5-9, and 11-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-8 and 11-20, respectively, of prior U.S. Patent No. 11,101,664. This is a statutory double patenting rejection.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: 	Claim 4 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 4, especially a digital enable signal L_en, the second circuitry block coupled to the first circuitry block and N2, and configured to receive V1 and inst-_iLoad, and (ii) generate an average load current (iLoad), the SEL_T being a function of at least a comparison of the inst_iLoad and average iLoad, wherein the supervisor module is further configured to: upon receiving the SEL_T, determine that a step load current of the source of the input voltage V1 falls within a predicted range while exceeding a maximum step load current; and prevent generation of the off command responsive thereto. The closest prior art references of record are Hussein et al. U.S. Patent No. 7,492,560 (hereinafter “Hussein”), Vail et al. U.S. Patent Application 2017/0033554 (hereinafter “Vail”), and Chang et al. U.S. Patent Application 2017/0237250 (hereinafter “Chang”). Regarding claim 4, Hussein teaches a single event latch-up (SEL) detection circuit (refer to abstract), comprising: a first circuitry block (i.e. voltage regulation control circuit 308)(fig.3) coupled to a source of an input voltage V1 (i.e. VDD1)(fig.3), the first circuitry block configured to (i) receive the input voltage V1, and an on command (refer to node 305)(fig.3), and to control a gate voltage (Vgate) (refer to transistor 310)(fig.3) as a function of the input voltage V1 (implicit) and an on command (implicit), and (ii) sense an instantaneous load current, inst_iLoad at a node N2 (refer to resistor 316 and load current IL)(fig.3); a first switch (i.e. transistor 310)(fig.3) configured to receive Vgate (implicit), and to control a load voltage at a node N1 (refer to voltage Vo)(fig.3), responsive to the Vgate (implicit); a load ohmically coupled to N1 (i.e. IC)(fig.3); a second circuitry block (i.e. comparator circuit 202)(fig.3) coupled to the first circuitry block (implicit) and configured to (iii) generate a single event latch-up trigger (SEL_T) at a node N3 (refer to OUT of comparator 326)(fig.1); a supervisor module (i.e. restart circuit 204)(fig.3) coupled between the second circuitry block at N3 and the first circuitry block (implicit), the supervisor module configured to receive the SEL_T, and generate an off command when the SEL_T remains asserted a preprogrammed delay after the receipt of the SEL_T (refer to latch 338)(fig.3); and wherein the first circuitry block is further configured to remove the load voltage at N1 upon receiving an off command (implicit)(refer to node 305)(fig.3), however Hussein does not teach a digital enable signal L_en, the second circuitry block coupled to the first circuitry block and N2, and configured to receive V1 and inst-_iLoad, and (ii) generate an average load current (iLoad), the SEL_T being a function of at least a comparison of the inst_iLoad and average iLoad, wherein the supervisor module is further configured to: upon receiving the SEL_T, determine that a step load current of the source of the input voltage V1 falls within a predicted range while exceeding a maximum step load current; and prevent generation of the off command responsive thereto. Vail and Chang teach similar circuits however they do not teach a digital enable signal L_en, the second circuitry block coupled to the first circuitry block and N2, and configured to receive V1 and inst-_iLoad, and (ii) generate an average load current (iLoad), the SEL_T being a function of at least a comparison of the inst_iLoad and average iLoad, wherein the supervisor module is further configured to: upon receiving the SEL_T, determine that a step load current of the source of the input voltage V1 falls within a predicted range while exceeding a maximum step load current; and prevent generation of the off command responsive thereto. It would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Hussein, Vail, and/or Chang to arrive at the claimed invention.
	Claim 10 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 10, especially a digital enable signal L_en, the second circuitry block coupled to the first circuitry block and N2, and configured to receive V1 and inst-_iLoad, and (ii) generate an average load current (iLoad), the SEL_T being a function of at least a comparison of the inst_iLoad and average iLoad, wherein the supervisor module is further configured to take no action in response to detecting SEL_T and the detection that i50 exceeds a maximum step load current of Vi, responsive to a determination that a known issue may cause a false trip of SEL-_T. The closest prior art references of record are Hussein, Vail, and Chang. Regarding claim 10, Hussein teaches a single event latch-up (SEL) detection circuit (refer to abstract), comprising: a first circuitry block (i.e. voltage regulation control circuit 308)(fig.3) coupled to a source of an input voltage V1 (i.e. VDD1)(fig.3), the first circuitry block configured to (i) receive the input voltage V1, and an on command (refer to node 305)(fig.3), and to control a gate voltage (Vgate) (refer to transistor 310)(fig.3) as a function of the input voltage V1 (implicit) and an on command (implicit), and (ii) sense an instantaneous load current, inst_iLoad at a node N2 (refer to resistor 316 and load current IL)(fig.3); a first switch (i.e. transistor 310)(fig.3) configured to receive Vgate (implicit), and to control a load voltage at a node N1 (refer to voltage Vo)(fig.3), responsive to the Vgate (implicit); a load ohmically coupled to N1 (i.e. IC)(fig.3); a second circuitry block (i.e. comparator circuit 202)(fig.3) coupled to the first circuitry block (implicit) and configured to (iii) generate a single event latch-up trigger (SEL_T) at a node N3 (refer to OUT of comparator 326)(fig.1); a supervisor module (i.e. restart circuit 204)(fig.3) coupled between the second circuitry block at N3 and the first circuitry block (implicit), the supervisor module configured to receive the SEL_T, and generate an off command when the SEL_T remains asserted a preprogrammed delay after the receipt of the SEL_T (refer to latch 338)(fig.3); and wherein the first circuitry block is further configured to remove the load voltage at N1 upon receiving an off command (implicit)(refer to node 305)(fig.3), however Hussein does not teach a digital enable signal L_en, the second circuitry block coupled to the first circuitry block and N2, and configured to receive V1 and inst-_iLoad, and (ii) generate an average load current (iLoad), the SEL_T being a function of at least a comparison of the inst_iLoad and average iLoad, wherein the supervisor module is further configured to take no action in response to detecting SEL_T and the detection that i50 exceeds a maximum step load current of Vi, responsive to a determination that a known issue may cause a false trip of SEL-_T. Vail and Chang teach similar circuits however they do not teach a digital enable signal L_en, the second circuitry block coupled to the first circuitry block and N2, and configured to receive V1 and inst-_iLoad, and (ii) generate an average load current (iLoad), the SEL_T being a function of at least a comparison of the inst_iLoad and average iLoad, wherein the supervisor module is further configured to take no action in response to detecting SEL_T and the detection that i50 exceeds a maximum step load current of Vi, responsive to a determination that a known issue may cause a false trip of SEL-_T. It would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Hussein, Vail, and/or Chang to arrive at the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839